I am in accord with the foregoing opinion, save as to the third division thereof. It seems to me that the trial court properly rejected the evidence offered by appellants as stated by the witness Ford Q. Elvidge, for the reason that the evidence offered was immaterial. Mr. Elvidge, sworn as a witness for appellants, stated the facts to which he would testify. From his statement, it appears that Mr. Butts, at a time prior to the institution of this action, asked the witness, who had represented Mr. Gjarde as his counsel, if he (Mr. Elvidge) would write a letter to Mr. Gjarde, "advising him that if Mrs. Meacham did buy the gasoline on that occasion, that he, Mr. Gjarde, would be liable," and that Mr. Butts further offered to pay Mr. Elvidge for writing such a letter. In other words, Mr. Butts requested Mr. Elvidge to write Mr. Gjarde (without any request on the latter's part), stating Mr. Elvidge's opinion on a matter of law, based upon an assumed state of facts.
I cannot see why Mr. Elvidge's opinion on such a legal question could have affected, one way or another, the lawsuit which was later instituted. Mr. Gjarde was represented by counsel, and could procure Mr. Elvidge or other counsel if he desired to do so. These attorneys would doubtless make up their own minds *Page 535 
as to the law. While Mr. Elvidge naturally and properly refused to write any such letter, in my opinion the request that he do so did not affect the integrity of the case which Mrs. Meacham subsequently brought. The statement by Mr. Elvidge expressly negatives the idea that it was suggested that he in any wise concern himself with the facts of the case, or what any witness or party would testify concerning the facts. It seems to me clear that the opinion of any lawyer as to a question of law based upon an assumed state of facts, which might or might not be true, given in accordance with the request made by Mr. Butts, would have no bearing at all upon the lawsuit which was later instituted, and that for this reason the trial court properly rejected the offered testimony.
Incidentally, it may be noted that this court holds that the opinion which Mr. Butts asked for was legally sound.
GERAGHTY and SIMPSON, JJ., concur with BEALS, J.